Citation Nr: 1128639	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  10-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant had service in the Army National Guard from October 1951 to October 1965 and from November 1974 to December 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant was scheduled for a videoconference hearing before the Board in December 2010; however, he ultimately canceled his request for this hearing.  This case was before the Board in January 2011 when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  


REMAND

The January 2011 Remand, in pertinent part, directed the RO or the Appeals Management Center (AMC) to contact the appropriate service department and verify all periods of the appellant's active duty for training (ACDUTRA) in the Army National Guard from October 1951 to October 1965 and from November 1974 to December 1990.  The RO or the AMC was also to arrange for an exhaustive search for the Veteran's complete service treatment records (STRs).  Review of the claims file does not indicate that this development was accomplished.  While the appellant's National Guard service from October 1951 to October 1965 and from November 1974 to December 1990 has been verified generally, no specific dates of ACDUTRA service has been verified.  All periods of ACDUTRA should be verified on remand, and all STRs should be obtained.  Thereafter, any additional development deemed warranted should be accomplished.

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.

The Board regrets any further delay in this case.  However, given the circumstances, the Board has no recourse but to again remand the case.  Accordingly, the case is REMANDED for the following action:

1.  Confirmation should be obtained from the appropriate service department as to the specific dates of the appellant's periods of ACDUTRA in the Army National Guard from October 1951 to October 1965 and from November 1974 to December 1990.  The appellant's available outstanding STRs from his service should be obtained and associated with the claims file.  The extent of the efforts to obtain such records should be documented in the claims file.

2.  Thereafter, the RO or the AMC should undertake any other development deemed appropriate.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


